Order entered January 11, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01324-CR

                             RONNIE BANNISTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 29736-86

                                          ORDER
       We GRANT Official Court Reporter Linda A. Kaiser’s January 7, 2013 request for an

extension of time to file the reporter’s record to the extent the reporter’s record shall be due

THIRTY DAYS from the date of this order.




                                                     /s/   LANA MYERS
                                                           JUSTICE